J. R. Stafford, the intestate of the plaintiffs, intermarried in the year 1854, with the present defendant, who was then fourteen years of age, and had a father living, who did not give his consent to the marriage. At the time of the marriage, the defendant owned the slaves now sued for, and one other named Bethena, and the husband took them into possession, but said he held them as his wife's property, and not his own. He, however, sold Bethena, much to the dissatisfaction of the defendant, and he kept the others in his possession until his death in August, 1858. The defendant then took the four negroes into her possession, claiming them as her own, and refused to deliver them to the plaintiffs, the administrators of the deceased husband.
The presiding Judge gave judgment for the plaintiffs, and the defendant appealed.
If the defendant's marriage had taken place a year or so later, her defense would have been more available, as the act of 1855, Rev. Code, ch. 68, sec. 10 and 11, corrects the unfortunate provision of the act of 1820, respecting the conviction of the husband, and enacts directly, that, by such a marriage as this, the husband shall get no interest in any effects of his wife, but they shall vest in trustees for her separate use; but under the law, as it stood at the time of the defendant's marriage, her property in possession, vested in the husband, and could only be divested by conviction for the misdemeanor, as provided in statutes of 1820 and 1836. The *Page 111 
forfeiture of the property did not arise from the offense simply, but from that, and a conviction following, within due time; Shutt v. Carloss, 1 Ire. Eq. 233.
PER CURIAM,                           Judgment affirmed.